NO. 12-03-00319-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

§


IN RE: GAYLAND D. WILLIAMS,§
	ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
	Relator Gayland D. Williams seeks a writ of mandamus requiring the trial court to dismiss
Relator's appointed counsel and appoint new counsel to represent Relator on his motion for post-conviction DNA testing.  We deny the writ.
	A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief.  See Tex. R. App. P. 52.  This includes providing an adequate record
to substantiate the allegations contained in the petition for mandamus.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992).  Without a sufficient record, a party seeking mandamus relief has not
proved any entitlement to the writ.  Id.  Relator's motion does not comply with rules 52.3 and 52.7
of the Texas Rules of Appellate Procedure.  Therefore, we are unable to determine that he is entitled
to relief.  
	Moreover, a writ of mandamus will only be issued "to correct a clear abuse of discretion or
[a] violation of a duty imposed by law where there is no other remedy by law."  Johnson v. Fourth
Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985).  Relator has failed to show that the trial court
has a duty to appoint new counsel.  Accordingly, the writ of mandamus is denied.
  DIANE DEVASTO 
									   Justice
Opinion delivered September 30, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)